Exhibit 10.3

 

Execution Version

 

SECOND AMENDMENT TO

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is dated as of February 2, 2018, to be effective as
of the Amendment Effective Date (defined below) and is entered into by and
between HALCÓN RESOURCES CORPORATION, as “Borrower”, each of the undersigned
Guarantors (together with the Borrower, the “Obligors”), each of the undersigned
Lenders party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

RECITALS

 

Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of September 7, 2017, among the Borrower, a corporation duly
formed and existing under the laws of the State of Delaware, each of the Lenders
and other parties from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, as amended by the First Amendment dated
as of November 1, 2017 (such agreement, as the same may be further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise stated in this Amendment, any reference to a
“Section” shall be deemed a reference to the applicable Section of the Credit
Agreement and capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

 

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to enter into this Amendment, and modify certain
provisions of the Credit Agreement, all as set forth herein.

 

NOW, THEREFORE, to induce the Administrative Agent and the Required Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.01      Amendment to Section 1.02.  The following defined terms are
hereby amended as follows:

 

(a)           the following is added at the end of the definition of
“Consolidated Net Income”:

 

For the avoidance of doubt, if the Borrower or any Consolidated Restricted
Subsidiary shall acquire or dispose of any Property during such period or a
Subsidiary shall be redesignated as either an Unrestricted Subsidiary or a

 

1

--------------------------------------------------------------------------------


 

Restricted Subsidiary, then Consolidated Net Income shall be calculated after
giving pro forma effect to such acquisition, merger, disposition or
redesignation, as if such acquisition, merger, disposition or redesignation had
occurred on the first day of such period.”

 

(b)           the definition of EBITDA is amended to read as follows:

 

“EBITDA” means, for any period, an amount determined for the Borrower and its
Consolidated Restricted Subsidiaries equal to the sum of Consolidated Net Income
for such period plus the following expenses or charges to the extent deducted
from Consolidated Net Income in such period: (a) interest, (b) income taxes,
(c) depreciation, (d) depletion, (e) amortization, (f) all other non-cash
charges and (g) the amount of non-recurring expenses and charges in an amount
not to exceed ten percent (10%) of EBITDA (prior to giving effect to such
addbacks) for such period in the aggregate during such time, minus all non-cash
income (including cancellation of indebtedness income) to the extent included in
Consolidated Net Income; provided, that for purposes of determining EBITDA
(i) for the fiscal quarter ending June 30, 2018, EBITDA shall be equal to EBITDA
for such fiscal quarter multiplied by 4, (ii) for the fiscal quarter ending
September 30, 2018, EBITDA shall be equal to EBITDA for the six month period
then ending multiplied by 2, and (iii) for the fiscal quarter ending
December 31, 2018, EBITDA shall be equal to EBITDA for the nine month period
then ending multiplied by 4/3.

 

Section 1.02  Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended
by deleting such Section in its entirety and replacing it with the following:

 

“(a)         Total Net Indebtedness Leverage Ratio.  The Borrower will not, as
of the last day of any fiscal quarter beginning with the fiscal quarter ending
June 30, 2018, permit the ratio of Consolidated Total Net Debt as of such last
day to EBITDA for the period of four fiscal quarters ending on such last day to
exceed (i) for the fiscal quarter ending June 30, 2018, 4.5 to 1.0 and (ii) for
any fiscal ending thereafter, 4.0 to 1.0.”

 

ARTICLE II
WAIVERS

 

Section 2.01  Waiver of Section 9.01(a)—Total Net Indebtedness Leverage Ratio. 
The Borrower has requested that the Majority Lenders waive, and the Majority
Lenders do hereby waive, compliance with Section 9.01(a) for the fiscal quarter
ending March 31, 2018.

 

Section 2.02  Waiver of Section 2.08(c)—Borrowing Base Reduction.  The Borrower
has informed the Administrative Agent that it plans to issue up to $250.0
million of Permitted Unsecured Indebtedness and has requested that the Required
Lenders waive, and the Required Lenders do hereby waive, the reduction in the
Borrowing Base upon such issuance; provided that the Borrower issues such
Permitted Unsecured Indebtedness on or before February 19, 2018.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III
CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions are satisfied (or waived in
accordance with Section 12.02):

 

Section 3.01  Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower and the Required Lenders.

 

Section 3.02  Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment in
full of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

Section 3.03  No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Article III or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.01  Confirmation.  The provisions of the Credit Agreement shall remain
in full force and effect following the effectiveness of this Amendment.

 

Section 4.02  Ratification and Affirmation; Representations and Warranties. 
Each Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, and (c) represents and warrants to the
Lenders that on and as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except those which have a materiality qualifier, which
shall be true and correct as so qualified), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date; (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 4.03  Loan Document.  This Amendment is a Loan Document.

 

3

--------------------------------------------------------------------------------


 

Section 4.04  Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 4.05  NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 4.06  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 4.07  Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 4.08  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Section 4.09  No Waiver.  Neither the execution by the Administrative Agent or
the Required Lenders of this Amendment, nor any other act or omission by the
Administrative Agent or the Required Lenders or their respective officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Required Lenders of any defaults which may exist or which may occur in the
future under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (ii) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (iii) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Amendment shall be construed to be a waiver by the Administrative Agent or the
Lenders of any Violations.

 

[Counterpart signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN PERMIAN, LLC

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President,
Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Authorized Officer

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.

as a Lender

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

 

 

 

By:

/s/ Ellen Cheng

 

 

Name:

Ellen Cheng

 

 

Title:

Vice President

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

By:

/s/ Kimberley Cole

 

 

Name:

Kimberely Cole

 

 

Title:

Associate

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,
as a Lender

 

 

 

By:

/s/ B. Le Foyer

 

 

Name:

B. Le Foyer

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Timothy Polvado

 

 

Name:

Timothy Polvado

 

 

Title:

Senior Managing Director

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as a Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender

 

 

 

By:

/s/ Chris Lam

 

 

Name:

Chris Lam

 

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------